DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 6/25/2020 for application number 16/912,216. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 13 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 6/25/2020 are acceptable for examination proceedings.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 in the third line from the bottom recites “…voltage having the second level to the load in a power supply…” but it appears Applicant meant “…voltage having the second level to the PMIC in a power supply…”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a judgement unit structured to monitor an input voltage” in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification does not appear to describe the structure of a judgement unit, and it is unknown what kind of structure would describe “a judgement unit structured to monitor an input voltage”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a first switch arranged on an input line extending from the input terminal up to the input terminal of the step-down converter” but this limitation is unclear. It is unclear because “the input terminal” appears to be referring to the input terminal of the step-down converter as described in claim 3, and thus the claim limitation appears to be stating an input line extending from the input terminal of the step-down converter to the input terminal of the step-down converter. In other words, the limitation appears to state an input line extending from a component to itself, which is unclear. Perhaps Applicant meant “an input line extending from the external power supply 
Claim 10 recites “(ii) to disable the step-down converter and the step-up converter in the power supply disconnection state” but this limitation is unclear. The embodiment described by claim 10 appears to refer to Applicant’s FIG. 5, in which the step-down converter and step-up converter are enabled in the normal state. However, when operating in the power supply disconnection state, only Applicant’s step-up converter 120 is disabled while the step-down converter 110 continues to be used, as described in paragraphs [0067 and 0070] of Applicant’s PGPUB 2020/0409442. This means the specification only appears to support turning off the step-up converter in the power supply disconnection state. Turning off the step-down converter would render the circuit inoperable. Thus it is unclear what Applicant meant in this limitation. For Examination purposes, Examiner will interpret this limitation as “(ii) to disable 

Claim limitation “a judgement unit structured to monitor an input voltage” in claims 9 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification does not provide any details on what the judgement unit is or what a structure of the judgement unit is, and it is unknown if it is hardware, software, firmware, circuitry, or something else. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 is dependent on claim 9 and is rejected based on dependency to rejected claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (hereinafter as Chen) PGPUB 2019/0035479.
As per claim 3, Chen teaches a power supply circuit [FIG. 2 power supply circuit 130 and backup power circuit 110 together] comprising: a step-down converter [FIG. 2 voltage step-down module 132] having an input terminal [FIG. 2 input end 134] and an output terminal [FIG. 2 output end 132a] and structured to receive an input voltage having a first level from an external power supply via the input terminal [FIG. 2: (external power supply 150 provides power to input end 134)], to step down the input voltage [FIG. 2 and 0044: (voltage stepped down from a first voltage provided by external power supply 150)], and to supply a power supply voltage having a second level to a load coupled to the output terminal [0044 and 0057: (output voltage at a second level is supplied to functional chip 140)]; and 
a step-up converter structured to step up the power supply voltage [0048: voltage step-up module 113], and to charge a backup capacitor using a voltage having a third level [0048 and 0059: (step up voltage to charge capacitors)], wherein, when a disconnection of the input voltage occurs, a capacitor voltage across the backup capacitor is supplied to the input terminal of the step-down converter [FIG. 3, 0049, and 0062: (voltage and power supplied by capacitors of backup power circuit is provided to the input end of step-down modules 132 via step down module 115)].

As per claim 4, Chen teaches the power supply circuit according to claim 3, further comprising: a first switch arranged on an input line extending from the input terminal up to the input terminal of the step-down converter [FIG. 2: (diode 117c (first switch) connected from external power supply to input end of step-down modules)], and structured to be turned on in a normal state [FIG. 2 and 0057: (when power is normally provided by external power supply, it flows through diode 117c to the step-down modules 132)] and to be turned off in a power supply disconnection state [FIG. 3, 0042, and 0062: (when backup power circuit is required to be discharged due to external power supply being powered off, diode 117c prevent current to flow to the external power supply and is in a turned off position)]; and a second switch arranged on a backup line extending from the backup capacitor up to the input terminal of the step-down converter [FIG. 2 diode 117b (second switch)], and structured to be turned off in the normal state [FIG. 2, 0042 and 0057: (power flow stops at diode 117b when power is provided by external power supply 150 in a normal state)], and to be turned on in the power supply disconnection state [FIG. 3 and 0062: (when backup power circuit is discharged, it goes through diode 117b and flows to voltage step down modules 132; diode 117b allows current flow to voltage step down modules 132 and is in a turn on state when operating on power from backup power circuit)].

As per claim 10, Chen teaches a power supply disconnection protection controller [FIG. 1 control chip 120] employed together with a first switch [FIG. 1 diode 117c], a second switch [FIG. 1 diode 117b], a step-down converter [FIG. 1 step-down modules 132], and a step-up converter [FIG. 1 step-up module 113], so as to be structured as a power supply circuit, the power supply disconnection protection controller comprising: 
a judgement unit [0057: (firmware of control chip 120)] structured to monitor an input voltage received from an external power supply [0055: (control chip 120 can detect using interface 120e, a voltage value provided by the external power supply)], and to judge whether the input voltage is in a normal state or a power supply disconnection state [0055: (when voltage value is less than a preset power supply voltage, control chip considers the external power supply 150 is in a power-off state)]; 
a controller of the step-down converter [FIG. 1 (power supply circuit 130)]; 
a controller of the step-up converter [0046 and 0058: (step-up module 113 receives control signals from control chip 120 and is enabled or disabled based on the control signals; thus step-up module 113 contains control logic/controller to process such control signals)]; 
a switch controller [0057-0058 and 0065-0067: (control chip 120 can control the power flow of the circuits shown in FIG. 2 and 3, and is thus a switch controller)] structured (i) to turn on the first switch [FIG. 2 and 0057: (when power is normally provided by external power supply, it flows through diode 117c to the step-down modules 132)] and to turn off the second switch in the normal state [FIG. 2, 0042 and 0057: (power flow stops at diode 117b when power is provided by external power supply 150 in a normal state)], and (ii) to turn off the first switch [FIG. 3, 0042, and 0062: (when backup power circuit is required to be discharged due to external power supply being powered off, diode 117c prevent current to flow to the external power supply and is in a turned off position)] and to turn on the second switch in the power supply disconnection state [FIG. 3 and 0062: (when backup power circuit is discharged, it goes through diode 117b and flows to voltage step down modules 132; diode 117b allows current flow to voltage step down modules 132 and is in a turn on state when operating on power from backup power circuit)]; and 
a logic circuit structured (i) to enable the step-down converter and the step-up converter in the normal state [0053: (control chip controls running of the step-up module), 0058, and FIG. 2: (power flows through step-down modules 132 and through step-up module 113)], and (ii) to disable the step-down converter and the step-up converter in the power supply disconnection state [0065: (control chip controls step-up module to stop outputting) and FIG. 3: (power does not flow through step-up module 113)].

As per claim 13, Chen teaches a power supply voltage supply method comprising: 
in a normal state [FIG. 2 and 0057-0061: (normal working state)], 
stepping down the input voltage [FIG. 2 and 0044: (voltage stepped down from a first voltage provided by external power supply 150)], 
supplying a power supply voltage having a second level to an output terminal structured to be coupled to a load [0044 and 0057: (output voltage at a second level is supplied to functional chip 140)], 
stepping up the power supply voltage [0048 and 0059: (step up voltage)], and 
charging a backup capacitor using a voltage having a third level thus stepped up [0048 and 0059: (step up voltage to charge capacitors)]; and 
in an input voltage disconnection state in which disconnection of the input voltage occurs [FIG. 3 and 0062-0063: (external power supply 150 is powered off)], 
supplying a capacitor voltage across the backup capacitor to an input terminal of the step-down converter [FIG. 3, 0049, and 0062: (voltage and power supplied by capacitors of backup power circuit is provided to the input end of step-down modules 132 via step down module 115)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga PGPUB 2018/0270985, and further in view of Lai et al. (hereinafter as Lai) PGPUB 2013/0170311.
As per claim 1, Shiraga teach a power supply circuit comprising: 
a first converter [FIG. 1 DC/DC converter 13] having an input terminal structured to be coupled to receive an input voltage from an external power supply [FIG. 1 (DC/DC converter 13 receives input power from power supply 200 through AC-DC converter)], and structured to be enabled in a normal state in which the input voltage has a first level [FIG. 1 and 0034: (output of AC/DC converter is provided as input voltage (first voltage level) to DC/DC converter 13)], and to convert the input voltage and to supply a power supply voltage having a second level to an output terminal that is structured to be coupled to a load [FIG. 1 and 0034: (DC-DC converter 13 converts to a predetermined voltage (second voltage level) to supply to server loads 50)]; and 
a second converter [FIG. 1 DC/DC converter 23] structured to operate in a forward direction so as to convert the power supply voltage [FIG. 1 and 0035: (DC-DC converter receives input power from DC-DC converter 13 and provides an output power to energy storage 22)], and to charge a component using a voltage having a third level in the normal state [0035: (DC-DC converter 23 converts the DC voltage provided by DC-DC converter 13 to generate a voltage (third level) to charge a battery)], and structured to operate in a reverse direction so as to convert a voltage across the component [FIG. 1 and 0035: (DC-DC converter 23 operates bi-directionally)], and to supply the power supply voltage having the second level to the load in a power supply disconnection state in which a disconnection of the input voltage occurs [0035: (battery supplies power to server loads 50 through DC-DC converter 23 in the event of a power failure of the AC power supply 200)].

	Shiraga does not explicitly teach the limitations of a step-down converter, to step down the input voltage and to supply to a load; and a step-up converter structured to operate in a forward direction so as to step up the power supply voltage, and to charge a backup capacitor using a voltage having a third level in the normal state, and structured to operate in a reverse direction so as to step down a capacitor voltage across the backup capacitor. Although Shiraga discloses DC/DC converter 13, Shiraga does not describe whether DC/DC converter 13 steps up or steps down the voltage. Similarly, although Shiraga discloses bi-directional DC/DC converter 23, Shiraga does not describe whether DC/DC converter 23 steps up voltage to perform charging. Lastly, although Shiraga describes charging or discharging a battery, Shiraga does not describe charging or discharging a capacitor. 
	Lai teaches a power supply with backup power elements for supplying power to a load when input power is lost. Lai is therefore similar to Shiraga because they both teach having multiple DC-DC converters for providing power to a load and charging an energy storage component. Lai further teaches step-down converter, to step down the input voltage and to supply to a load [FIG. 1, 2B, 0021 and 0028: (input power is stepped down and provided to loads 241 and 242)]; a step-up converter structured to operate in a forward direction so as to step up the power supply voltage [FIG. 2A and 0027: (during normal operation, bidirectional converter 11 converts input voltage to a voltage V1 until V1 reaches the value of V10; input voltage is in the range of 4.5 to 5.5V while V10 is in the range of 12-13V; voltage is thus stepped up)], and to charge a backup capacitor using a voltage having a third level in the normal state [0027: (voltage V10 from bi-directional converter 11 is used to charge capacitor module 12)], and structured to operate in a reverse direction so as to step down a capacitor voltage across the backup capacitor, to supply power to the load [0028: (when power source 201 is removed, bi-directional converter 11 converts the power supplied from the capacitor and provides it to the load)]. In summary, Lai shows that voltage needs to be stepped up to charge energy storage elements like capacitors, and that voltage needs to be stepped down when being provided to loads.
	The combination of Shiraga with Lai leads to replacing Shiraga’s battery with a capacitor instead. This also leads to Shiraga’s DC/DC converter 23 acting as step-up converter in the forward direction to charge the capacitor, and DC/DC converter 13 being a step down converter to supply power to the load.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lai’s teachings of using a capacitor for energy storage instead of a battery in Shiraga. Lai teaches the details of the types of DC/DC converters used in Shiraga when capacitor is used to store the energy. One of ordinary skill in the art would have been motivated to use a capacitor instead of a battery in Shiraga because capacitors such as super capacitors require less maintenance and charges faster than batteries. One of ordinary skill in the art would then be motivated to set the DC/DC converter 23 in Shiraga as a step-up converter in the forward direction in order to charge the capacitor quickly, and one of ordinary skill in the art would be motivated to set the DC/DC converter 13 as a step-down converter in order to provide the necessary voltage to loads.

As per claim 2, Shiraga and Lai teach the power supply circuit according to claim 1, further comprising a first switch arranged on an input line extending from the input terminal up to the step-down converter [Shiraga FIG. 1 and 0032: distribution device 201], and structured to be turned on in the normal state [Shiraga FIG. 1 and 0032: (switch 201 is required to be closed in the normal state in order for power to reach step-down converter)], and to be turned off in the power supply disconnection state [Shiraga FIG. 1 and 0035: (in the event of a power failure (such as opening of switch 201), power is supplied from energy storage; switch 201 additionally is opened to prevent current flow towards the AC source)].
As per claim 5, Shiraga and Lai teach the power supply circuit according to claim 1, wherein the third level is higher than the first level [Lai 0027-0028: (first level input voltage Vin is in the range of 4.5-5.5 volts; third level is in the range of 12-13V for charging capacitor; third level is therefore higher than first level)].
As per claim 7, Shiraga and Lai teach the power supply circuit according to claim 1, wherein the second level is set to a voltage ranging between 3 and 6 V [Shiraga 0052 or Lai 0028].

As per claim 12, Shiraga teaches a power supply voltage supply method comprising: 
in a normal state [0035: (normal if power provided from power supply circuit)], 
receiving an input voltage having a first level [FIG. 1 (DC/DC converter 13 receives input power from power supply 200 through AC-DC converter)], 
converting the input voltage [FIG. 1 and 0034: (DC-DC converter 13 converts to a predetermined voltage (second voltage level)], 
supplying a power supply voltage having a second level to an output terminal structured to be coupled to a load [FIG. 1 and 0034: (DC-DC converter 13 converts to a predetermined voltage (second voltage level) to supply to server loads 50)], 
operating a converter in a forward direction [FIG. 1 and 0035: (DC-DC converter receives input power from DC-DC converter 13 and provides an output power to energy storage 22)], and 
supplying a current to a backup energy storage so as to charge the backup energy storage using a voltage having a third level thus stepped up [0035: (DC-DC converter 23 converts the DC voltage provided by DC-DC converter 13 to generate a voltage (third level) to charge a battery)]; and 
in an input voltage disconnection state in which the input voltage is disconnected [0035: (power failure and no power is provided from power supply circuit)], 
operating the converter in a reverse direction to converter the voltage across the backup energy storage [FIG. 1 and 0035: (DC-DC converter 23 operates bi-directionally)], and 
supplying the power supply voltage having the second level to the first output terminal [0035: (battery supplies power to server loads 50 through DC-DC converter 23 in the event of a power failure of the AC power supply 200)].

Shiraga does not explicitly teach the limitations of stepping down the input voltage; operating a step-up converter in a forward direction to raise the power supply voltage, and supplying a current to a backup capacitor so as to charge the backup capacitor using a voltage having a third level thus stepped up; and in an input voltage disconnection state in which the input voltage is disconnected, operating the step-up converter in a reverse direction to step down a capacitor voltage across the backup capacitor.
	Lai teaches a power supply with backup power elements for supplying power to a load when input power is lost. Lai is therefore similar to Shiraga because they both teach having multiple DC-DC converters for providing power to a load and charging an energy storage component. Lai further teaches stepping down the input voltage [FIG. 1, 2B, 0021 and 0028: (input power is stepped down and provided to loads 241 and 242)]; operating a step-up converter in a forward direction to raise the power supply voltage [FIG. 2A and 0027: (during normal operation, bidirectional converter 11 converts input voltage to a voltage V1 until V1 reaches the value of V10; input voltage is in the range of 4.5 to 5.5V while V10 is in the range of 12-13V; voltage is thus stepped up)], and supplying a current to a backup capacitor so as to charge the backup capacitor using a voltage having a third level thus stepped up [0027: (voltage V10 from bi-directional converter 11 is used to charge capacitor module 12)], and in an input voltage disconnection state in which the input voltage is disconnected, operating the step-up converter in a reverse direction to step down a capacitor voltage across the backup capacitor [0028: (when power source 201 is removed, bi-directional converter 11 converts the power supplied from the capacitor and provides it to the load)]. In summary, Lai shows that voltage needs to be stepped up to charge energy storage elements like capacitors, and that voltage needs to be stepped down when being provided to loads.
	The combination of Shiraga with Lai leads to replacing Shiraga’s battery with a capacitor instead. This also leads to Shiraga’s DC/DC converter 23 acting as step-up converter in the forward direction to charge the capacitor, and DC/DC converter 13 being a step down converter to supply power to the load.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lai’s teachings of using a capacitor for energy storage instead of a battery in Shiraga. Lai teaches the details of the types of DC/DC converters used in Shiraga when capacitor is used to store the energy. One of ordinary skill in the art would have been motivated to use a capacitor instead of a battery in Shiraga because capacitors such as super capacitors require less maintenance and charges faster than batteries. One of ordinary skill in the art would then be motivated to set the DC/DC converter 23 in Shiraga as a step-up converter in the forward direction in order to charge the capacitor quickly, and one of ordinary skill in the art would be motivated to set the DC/DC converter 13 as a step-down converter in order to provide the necessary voltage to loads.


Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga PGPUB 2018/0270985 in view of Lai et al. (hereinafter as Lai) PGPUB 2013/0170311, and further in view of Rowley PGPUB 2020/0272218.
As per claim 6, Shiraga and Lai teach the power supply circuit according to claim 1.
Shiraga and Lai do not teach wherein the load is configured as a power management circuit. Although Lai teaches the use of a power management unit [0025], Shiraga and Lai’s loads are memory devices [Lai 0028] or servers [Shiraga 0030], rather than a power management circuit.
Rowley teaches in a computing system, providing power to memory devices, using backup power if needed. Rowley is therefore similar to Shiraga and Lai because they teach the use of backup power, and similar to Lai because the loads are memory devices. Rowley further teaches wherein the load is configured as a power management circuit [0009, claim 15, and 0026: (memory devices include a PMIC (power management circuit), and PMIC is provided back-up power)]. In other words, Rowley indicates that the memory load can include a PMIC, and that the load which includes the PMIC, can receive the back-up power.
The combination of Shiraga and Lai with Rowley leads to the memory load in Shiraga and Lai including a PMIC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rowley’s teachings of the memory load in Shiraga and Lai includes a PMIC that receives the backup power. One of ordinary skill in the art would have been motivated to include a PMIC in Shiraga and Lai because memory subsystems can include a PMIC to manage various power requirements of memory subsystem [Rowley 0009], and providing backup power to the PMIC would ensure that the memory device in Shiraga and Lai would still work properly when main power source is lost and the load is to operate on backup power.

Claim 8 contains limitations that are similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Shiraga and Lai further teaches a data storage apparatus [Lai 0002-0003 and 0022: SSD device] comprising: a power supply circuit [Lai FIG 2A: power supply system 20]; a data storage medium [Lai 0022 and 0028: (SSD memory devices as loads)].
Shiraga and Lai do not explicitly teach a power management integrated circuit (PMIC) structured to receive an output voltage of the power supply circuit and supply a power supply voltage to the data storage medium. Although Lai teaches the use of a power management unit [0025], Shiraga and Lai’s loads are memory devices [Lai 0028], rather than a power management circuit.
Rowley teaches in a computing system, providing power to memory devices, using backup power if needed. Rowley is therefore similar to Shiraga and Lai because they teach the use of backup power, and similar to Lai because the loads are memory devices. Rowley further teaches a power management integrated circuit (PMIC) structured to receive an output voltage of the power supply circuit and supply a power supply voltage to the data storage medium [0009 and 0024: (PMIC (power management circuit) provides power to memory components), claim 15, and 0026: (memory devices include a PMIC, and PMIC is provided with back-up power, which it provides to memory components)]. In other words, Rowley indicates that the memory load can include a PMIC for distributing power to memory elements, and that the load which includes the PMIC, can receive the back-up power.
The combination of Shiraga and Lai with Rowley leads to the memory load in Shiraga and Lai including a PMIC, and that the PMIC receives power such as the back-up power, and provides to the memory elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rowley’s teachings of the memory load in Shiraga and Lai includes a PMIC that receives the backup power. One of ordinary skill in the art would have been motivated to include a PMIC in Shiraga and Lai because memory subsystems can include a PMIC to manage various power requirements of memory subsystem [Rowley 0009], and providing backup power to the PMIC would ensure that the memory device in Shiraga and Lai would still work properly when main power source is lost and the load is to operate on backup power.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter as Chen) PGPUB 2019/0035479, and further in view of Shiraga PGPUB 2018/0270985.
As per claim 9, Chen teaches a power supply disconnection protection controller employed [FIG. 1 control chip 120] together with a switch [FIG. 1 diode 117c], a step-down converter [FIG. 1 step-down modules 132], and a step-up converter [FIG. 1 step-up module 113], so as to be structured as a power supply circuit, the power supply disconnection protection controller comprising: 
a judgement unit [0057: (firmware of control chip 120)] structured to monitor an input voltage received from an external power supply  [0055: (control chip 120 can detect using interface 120e, a voltage value provided by the external power supply)], and to judge whether the input voltage is in a normal state or a power supply disconnection state [0055: (when voltage value is less than a preset power supply voltage, control chip considers the external power supply 150 is in a power-off state)]; 
a controller of the step-up converter [0046 and 0058: (step-up module 113 receives control signals from control chip 120 and is enabled or disabled based on the control signals; thus step-up module 113 contains control logic/controller to process such control signals)]; 
a switch controller [0057-0058 and 0065-0067: (control chip 120 can control the power flow of the circuits shown in FIG. 2 and 3, and is thus a switch controller)] structured (i) to turn on the switch in the normal state [FIG. 2 and 0057: (when power is normally provided by external power supply, it flows through diode 117c to the step-down modules 132)], and (ii) to turn off the switch in the power supply disconnection state [FIG. 3, 0042, and 0062: (when backup power circuit is required to be discharged due to external power supply being powered off, diode 117c prevent current to flow to the external power supply and is in a turned off position)]; and 
a logic circuit structured such that (i) in the normal state, the step-down converter is enabled and the step-up converter is operated in a forward direction [0053: (control chip controls running of the step-up module), 0058, and FIG. 2: (power flows through step-down modules 132 and through step-up module 113)].

Chen does not teach (ii) in the power supply disconnection state, the step-down converter is disabled and the step-up converter is operated in a reverse direction. Chen does not describe any of the voltage converters being able to operate in a reverse direction.
Shiraga teaches a DC-DC converter that charges an energy storage device and provides backup power when power supply circuit fails or power is not present. Shiraga is therefore similar to Chen. Shiraga further teaches (ii) in the power supply disconnection state, the first converter is disabled and the converter for charging energy storage device is operated in a reverse direction [0035: (when DC power is not provided from power supply circuit (which contains the first converter 13 and is consequently disabled), battery 22 provides power to the bi-directional DC-DC converter 23 and supplies it to the load)]. In other words, Shiraga teaches the use of a bi-directional DC-DC converter for supplying power to loads from a backup energy storage in the event of a power failure.
The combination of Chen with Shiraga therefore teaches (ii) in the power supply disconnection state, the step-down converter is disabled and the step-up converter is operated in a reverse direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shiraga’s teachings of a bi-directional DC-DC converter as Chen’s step-up module. One of ordinary skill in the art would have been motivated to make Chen’s step-up module 113 to be a bidirectional DC-DC converter because it would eliminate the need for Chen’s component 115 and 117b, thereby simplifying the circuitry and allowing the power circuit to be smaller in size. 

As per claim 11, Chen and Shiraga teach the power supply disconnection protection controller according to claim 9, integrated on a single semiconductor substrate [Shiraga 0059: main substrate for a controller)].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Okamoto (PGPUB 2020/0025834) teaches a bi-directional step-up/step-down circuit where voltage is step-up to charge a capacitor, but does not describe a step-down circuit to power a load.
Shibata et al. (PGPUB 2014/0077604) teaches a first step-down transformer followed by a step-up transformer that is used to provide backup power to a load [0039-0040].
Zhou et al. (PGPUB 2014/0347005) teaches circuitry in which power passes through a first DC-DC converter for charging energy storage unit, and second DC-DC converter for supplying power to loads [FIG. 8].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186